            Case 2:19-cv-01425-AB Document 44 Filed 04/17/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                      EASTERN DISTRICT OF PENNSYLVANIA

PAULETTE JONES,                             :
     Plaintiff,                             :
                                            :             CIVIL ACTION
       v.                                   :             NO. 2:19-cv-01425
                                            :
AMICA MUTUAL INSURANCE CO.,                 :
     Defendant.                             :

                                           ORDER

       AND NOW, this 17th day of April, 2020, as stated on the record during the telephone

conference held on April 17, 2020, it is ORDERED that Defendant Amica Mutual Insurance

Company’s Motion for Protective Order Pursuant to F.R.C.P. 26(c) (ECF No. 41) is GRANTED

without prejudice to Plaintiff to renew its request to depose Amica Mutual Insurance Company

after the Court has resolved Defendant’s Motion to Dismiss.




                                                   _s/ANITA B. BRODY, J.____
                                                   ANITA B. BRODY, J.




Copies VIA ECF 04/17/2020
